Citation Nr: 1543217	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder osteoarthritis.

2.  Entitlement to an initial compensable rating for left shoulder osteoarthritis.

3.  Entitlement to an initial compensable rating for left foot fracture of first metatarsal head/tibial sesamoid bone with osteoarthritis and left calcaneal spur.

4.  Entitlement to an initial compensable rating for right foot fracture of first metatarsal head with osteoarthritis.

5.  Entitlement to an initial compensable rating for right tibiotalar joint osteoarthritis.

6.  Entitlement to an initial compensable rating for left tibiotalar joint osteoarthritis.

7.  Entitlement to service connection for sacroiliitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.  In his March 2011 substantive (Form 9) appeal, the Veteran maintained that his service-connected disabilities were insufficiently rated as his conditions were worse than when they were initially evaluated during a February 2009 pre-discharge VA contract examination.

With respect to his bilateral shoulder disabilities, the Veteran maintained that he experienced guarding of movement at the shoulder level.  However, at his February 2009 VA examination, the Veteran showed no signs of guarding of movement of either shoulder.

With respect to his bilateral foot fractures, the Veteran stated the conditions have limited his movement and altered his gait.  He experiences constant pain that ranges from moderate to severe.  At his VA examination, the examination of the Veteran's feet revealed no functional limitation of standing and walking.  The Veteran's gait and posture was found to be within normal limits upon examination.

And with respect to his bilateral tibiotalar joint osteoarthritis, the Veteran stated his condition requires him to sleep in traction boots.  Further, he experiences pain and limitation of movement, and he needs to stretch to keep mobile.  At his VA examination, the Veteran was found to show no limitations in range of motion for either ankle, and the examiner stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected disabilities, more contemporaneous medical findings are needed to evaluate the disabilities on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Further, remand is required to obtain the Veteran's complete service personnel records, including a copy of his DD 214.  Additionally, it is not clear whether the Veteran has sought any medical treatment following discharge from active duty service.  Remand is required to obtain any outstanding VA or private medical records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and private, who treated the Veteran and may possess additional records pertinent to his claim.  After securing the necessary release, obtain these records.

If there are other relevant private medical records which are not already of record, the Veteran should either provide VA permission to obtain the records or submit the records himself.

2.  Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and any other appropriate records depositories.  All records obtained must be associated with the claims file.

3.  Following completion of the above development, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected left and right shoulder disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the shoulders; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

4.  After completion of the foregoing, schedule the Veteran for a VA joints examination to determine the current severity of his service-connected fracture of left and right feet, as well as his bilateral tibiotalar joint osteoarthritis.  The entire claims file should be made available and reviewed by the examiner.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected disabilities.  The examiner should also describe any functional loss due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should describe the degree of any functional loss that is likely to result from a flare-up of symptoms or during periods of repeated or extended use.

5.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

